October 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JOSEPH PEINE, Appellant

NO. 14-14-00412-CV                           V.

HIT SERVICES L.P., WOOD GROUP USA, INC., JOHN WOOD GROUP PLC,
 WOOD GROUP POWER GP, LLC, AND WOOD GROUP MANAGEMENT
                     SERVICES, INC., Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, HIT Services
L.P., Wood Group USA, Inc., John Wood Group PLC, Wood Group Power GP,
LLC, and Wood Group Management Services, Inc., signed May 14, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Joseph Peine, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.